Citation Nr: 1525935	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  04-43 420	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for tenosynovitis of the left wrist.  

3.  Entitlement to a disability rating greater than 20 percent for degenerative disc disease of the lumbar spine, to specifically include both schedular and extra-schedular consideration.

4.  Entitlement to a disability rating greater than 10 percent for decreased sensation of the right leg associated with lumbar degenerative disc disease, to specifically include both schedular and extra-schedular consideration.

5.  Entitlement to a disability rating greater than 10 percent for decreased sensation of the left leg associated with lumbar degenerative disc disease, to specifically include both schedular and extra-schedular consideration.


6.  Entitlement to a disability rating greater than 10 percent for right wrist de Quervain's tenosynovitis, to specifically include both schedular and extra-schedular consideration.

[The issue of entitlement to service connection for a disability of the right arm is addressed in a separate Board decision of this date.]


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran and her husband


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple RO decisions.  In March 2007, the Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge.  The case was remanded in July 2007, March 2009, and again in June 2012.  The case has been before the United States Court of Appeals for Veterans' Claims (Court) twice, in March 2011, when a single judge set aside the Board's March 2009 decision and remanded to the Board; and again in June 2013, when the Court granted a Joint Motion for Remand filed by both parties to the case.  

As noted above, a separate decision is being issued as to the other issue on appeal.  Because the Veteran is not represented by an attorney as to that issue, a separate decision is required.

As explained below, the issues involving the Veteran's original left wrist claim have a complex procedural history.  Although the attorney-client agreement covers the strain aspect of the Veteran's left wrist claims, it does not, on its face, cover the carpal tunnel disability claim or the tenosynovitis disability claim.  In the Board's June 2012 decision and remand, the Board attempted to clarify this status and also stated that the two new issues would be returned to the Board unless granted at the RO level.  As the attorney and the Veteran have executed a new addendum to their contract for representation subsequent to the Board's June 2012 decision and remand, and they did not add the issues involving carpal tunnel and tenosynovitis of the left wrist to the addendum, it is not clear whether the Veteran and the attorney intend to have a representation agreement in these issues.  However, as these issues arose out of the left wrist strain issue, for which the attorney is representing the Veteran, and because the Board previously included these issues within the scope of the attorney's representation, we are again treating these matters as included in the representation agreement.  We have therefore included these two issues in this decision, rather than in the second decision being issued on this date. 

In the 2012 decision, at page 5, the Board distinguished the Veteran's appeal from the situation in Rice v. Shinseki, 22 Vet. App. 447 (2009), and concluded that the Board did not have jurisdiction over a claim for a total disability rating based on individual unemployability (TDIU).  The Veteran's private attorney did not argue to the Court that this conclusion was in any way incorrect, nor has he argued the TDIU claim is implicitly on appeal in any of the subsequent briefs to the Board.  The Board did refer the claim, and TDIU was formally denied in an August 2014 rating decision.  Considering the procedural posture of this case, the fact that the Veteran is represented by a private attorney well versed in veteran's law, and the fact that her formal claim for TDIU in 2013 was predicated, in part, on her anxiety disorder, which is not before the Board, the Board again concludes that the factual and legal circumstances here do not give the Board jurisdiction over a TDIU claim. 

The issues of entitlement to a disability rating greater than 20 percent for degenerative disc disease of the lumbar spine; entitlement to a disability rating greater than 10 percent for decreased sensation of the right leg associated with lumbar degenerative disc disease; entitlement to a disability rating greater than 10 percent for decreased sensation of the left leg associated with lumbar degenerative disc disease; and entitlement to a disability rating greater than 10 percent for right wrist de Quervain's tenosynovitis, to specifically include both schedular and extra-schedular consideration are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have current disabilities involving bilateral carpal tunnel syndrome or tenosynovitis of the left wrist.

2.  To the extent she had symptoms of either disability in the past, no connection to service is shown.


CONCLUSION OF LAW

Service connection for bilateral carpal tunnel syndrome and tenosynovitis of the left wrist is not warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decision in a December 2005 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter and a subsequent letter of September 2007 also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, VA treatment records, private medical treatment records, and the Veteran's own contentions, as well as cogent argument provided by her attorney.  

During the March 2007 Board hearing on appeal, the Veteran was given the opportunity under oath to express her contentions, and the reason for the denial of her claim was explained to her.  Additional sources of evidence which might support the appeal were explored and discussed.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).

The examination provided to the Veteran is adequate for the purposes of deciding the claim on appeal as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran to the extent possible, and provided an adequate discussion of relevant symptomatology.  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in the electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Procedural history

In a March 2011 Memorandum Decision, in the context of vacating the February 2009 Board decision which held no new and material evidence had been submitted to reopen a claim for entitlement to service connection for chronic left wrist strain, the United States Court of Appeals for Veterans Claims (Court) directed the Board to "address the evidence of bilateral carpal tunnel syndrome and tenosynovitis of the left wrist in the first instance."  To preserve the Veteran's right to proper notice and development, as well as to an initial RO decision in her new claims, and to comply with the Board's statutory jurisdictional requirements, in June 2012, the Board divided the matter into three separate issues, the new and material issue involving left wrist strain, and two new issues of entitlement to service connection for bilateral carpal tunnel syndrome and for tenosynovitis of the left wrist.  The Board then denied the claim to reopen, and remanded the two new service connection claims for initial RO development and consideration.  The Board noted that these new issues, "will, however, remain within the Board's jurisdiction, and must be returned to the Board unless granted at the RO level."  

In a November 2013 decision, the RO denied service connection for bilateral carpal tunnel syndrome and for tenosynovitis of the left wrist, providing the Veteran with a copy of the denial decision.  In the cover letter, the RO informed the Veteran that if she disagreed with these denials, she needed to file a notice of disagreement with the November 2013 decision within one year of receiving notice of the decision.  The Veteran has not done this, and the time for filing a notice of disagreement has expired.  However, because the Court originally viewed these two issues as intertwined with or part of the issue characterized as left wrist strain, and because the Board specified that these new issues would remain within the Board's jurisdiction, we now hold that they are ripe for appellate review, despite the Veteran's inaction in this regard.  These two issues are therefore addressed herein, despite their unorthodox history and the unusual procedural path toward Board review.  

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

One potential interpretation of the facts of the case is that the Veteran's bilateral carpal tunnel syndrome and the left wrist tenosynovitis, identified by the Court were both acute and transitory in nature.  The law, as interpreted by the United States Court of Appeals for Veterans Claims (Court) does not preclude service connection for a transitory disability, or even for a no-longer-existing disability.  The service connection requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, if service connection is otherwise warranted, and either of these disabilities was present during the lengthy appeal period, service connection could be granted, with the disability rating adjusted to reflect periods of improvement.  

Essentially the evidence of record regarding the Veteran's wrists is somewhat equivocal over the years as to the cause(s) of the Veteran's complaints.  As the Court noted in the 2011 memorandum decision, the record contains diagnoses indicating "probable" carpal tunnel syndrome and tenosynovitis in the left wrist.  The Veteran's multiple complaints of pain in her wrists which is exacerbated by use are well documented throughout the record.  To resolve these questions, the Board requested a VA examination to identify all wrist pathology.  Additionally, updated medical records, both private and VA, have been added to the record. 

The report of the August 2013 VA examination reflects that the Veteran carries three relevant diagnoses involving her wrists:  the de Quervain's tenosynovitis in her right wrist; post-surgical triangular fibrocartilage complex tear repair, distal radioulnar joint synovectomy, and debridement; and cervical radiculopathy.  No carpal tunnel syndrome was present upon examination, and no tenosynovitis of the left wrist was present upon examination; rather the examiner attributed the Veteran's painful symptoms to her cervical radiculopathy.  

Private medical records support the examiner's assessment.  The report of the January 2011 surgery, along with the pre and post-surgery evaluations, reflects that upon arthroscopic examination, the only right wrist pathology noted was the triangular fibrocartilage complex tear, a scapholunate ligament injury, and synovitis of the distal radioulnar joint.  An electromyograph test conducted the same month was interpreted as showing mild chronic right C7-C6 radiculopathy, with normal right medial and ulnar nerve conduction, and no electrophysiological evidence of right cubital tunnel syndrome.  

An August 2012 nerve conduction study was interpreted as showing normal nerve conduction in both arms.  

Careful review of the Veteran's earlier medical records does not reveal firm diagnoses indicative of carpal tunnel syndrome or left wrist tenosynovitis.  An April 2004 VA Pain Clinic record pertaining mostly to the diagnosis and treatment of fibromyalgia contains a "history of carpal tunnel syndrome," and reflects that the Veteran was wearing wrist braces.  However, no wrist impairment was diagnosed.  Other records show a diagnosis of sero-positive rheumatoid arthritis, which, could, arguably, involve wrist pain.  A July 2004 electromyograph and nerve conduction study was interpreted as "consistent with left ulnar neuropathy," with "no electrophysical evidence of carpal tunnel syndrome or left cervical radiculopathy."  The Veteran's treating neurologist rendered a diagnosis of "early sensory neuropathy, most likely related to smoking."  October 2004 X-ray studies of the left wrist and both hands were interpreted as normal with no bony abnormality.  

During the March 2007 hearing on appeal, the Veteran testified that it was her understanding that her cervical radiculopathy had been mis-diagnosed for many years, with the symptoms mis-attributed to other causes.  This credible testimony is consistent with the recent medical evidence of record and buttresses the Board's conclusions below.  

In short, the Board finds that the evidence does not show a current disability involving of carpal tunnel syndrome or left wrist tenosynovitis.  Furthermore, the evidence does not tend to confirm either of these disabilities in the past.  Rather, a longitudinal review of the voluminous evidence of record reveals fibromyalgia, rheumatoid arthritis, and sensory neuropathy associated with smoking.  Even if the Board were to assume a showing of left ulnar neuropathy in 2004 based upon the test results reported above, no connection to service is shown.  In this regard, the August 2013 VA examiner specifically opined that no residuals of a right wrist injury in March 1991 or of a fracture of the radial styloid in August 1991 were medically identifiable.  The examiner also specified that the Veteran's service-connected right wrist de Quervain's tenosynovitis had not proximately or secondarily caused any other disability.  

The benefits sought must therefore be denied.  Absent a present disability there is no valid claim for bilateral carpal tunnel syndrome or for tenosynovitis of the left wrist.  To the extent there may have been some left ulnar neuropathy in the past, because there is no connection between this finding and service, service connection is not warranted.  The appeal must be denied.



ORDER

Service connection for bilateral carpal tunnel syndrome is denied.

Service connection for tenosynovitis of the left wrist is denied.


REMAND

The appeals for entitlement to a disability rating greater than 20 percent for degenerative disc disease of the lumbar spine; entitlement to a disability rating greater than 10 percent for decreased sensation of the right leg associated with lumbar degenerative disc disease; entitlement to a disability rating greater than 10 percent for decreased sensation of the left leg associated with lumbar degenerative disc disease; and entitlement to a disability rating greater than 10 percent for right wrist de Quervain's tenosynovitis were remanded by the Court for additional consideration as outlined in the June 2013 Joint Motion for Remand.   

While the Veteran's claims were pending at the Court, additional claims were filed, and, as a result, considerable relevant evidence and argument has been added to the Veteran's claims file since the case was last at the RO.  However the RO has not yet reviewed it in the context of the instant appeals.  The Veteran has not waived initial RO of this new material.  Thus, appellate review at this point would likely result in prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

However, in connection with these claims, the Veteran did undergo more recent VA examinations for her wrist in 2013 and for her back and lower extremity neurological condition in 2014.  Therefore, no additional examinations are being ordered at this time.

Therefore upon remand, the RO should review the new evidence and argument and determine whether it is sufficient to render an informed decision as to the schedular disability ratings to be assigned to the four disabilities at issue here.  With regard to the lumbar spine, the authors of the joint motion focused particular attention upon whether the Veteran experiences current flare-ups and if so, the extent of her flare-ups.  Flare-ups are reflected in the medical evidence during the early portion of the appeal time frame.  Later medical evidence, to include the reports of relevant VA examinations, reflects no on-going flare-ups.  The authors of the joint motion also expressed concern as to whether staged disability ratings, to reflect the lengthy time period this appeal has been ongoing, is warranted.  Thus, the RO should focus appropriate attention upon these concerns.

After the RO has resolved the schedular disability ratings for these four disabilities, considering the entire time period the appeals have been ongoing, then the RO must turn its attention to whether the facts warrant referral to the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  

As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet.App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet.App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet.App. 423 (2009).  

An October 2013 letter which has been associated with her claims file indicates that the VA's vocational rehabilitation service deemed her unemployable.  It is unclear from the content of the letter whether that office deems that her unemployability is due solely to service-connected disabilities, however.  A June 2014 e-mail from the Veteran's vocational rehabilitation counselor appears to indicate that her unemployability may be due to service-connected disabilities; although this e-mail is also unclear.  Upon remand, therefore, the Veteran's VA vocational rehabilitation file or copies thereof should be obtained for review by adjudicators.  

Because the Veteran reports that she continues to receive VA medical care, her VA records should be updated for the file upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran subsequent to November 2013 at the Tampa and Bay Pines VA Medical Centers, and all related clinics, for inclusion in the file.

2.  The RO should obtain the Veteran's vocational rehabilitation folder, or copies thereof, and associate it with the claims folder.  In particular, the infeasibility letter prepared by the vocational rehabilitation service in October 2014 and all supporting documentation should be included in the claims file.


3.  The RO should review the schedular disability ratings at issue herein, performing any additional evidentiary development which may become apparent.  

The RO must explicitly consider:
* whether staged disability ratings are appropriate over the entire time frame at issue; 
* the question of flare-ups with regard to the Veteran's lumbar spine disability; and
* whether referral to the VA Under Secretary for Benefits or the Director, [C & P] is warranted for review of entitlement to extra-schedular disability ratings for any disability.

4.  If any benefit sought on appeal remains denied, the Veteran and her attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


